--------------------------------------------------------------------------------

EXHIBIT 10.8

LEASE AGREEMENT BETWEEN

PBC ASSOCIATES, L.L.C.,

AS LANDLORD,

AND

FIRST STATE BANK,

AS TENANT

DATED December 11, 2006

ST. PETERSBURG,

FLORIDA

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

LEASE

THIS LEASE AGREEMENT (this “Lease”) is entered into as of 11th day of December,
2006 (the “Effective Date”), between PBC ASSOCIATES, L.L.C., a Florida limited
liability company (“Landlord”), and FIRST STATE BANK, a Florida corporation
(“Tenant”).

1. Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, Suite No. 1000C (the “Premises”) in the office
building (the “Building”) located at 10901 Roosevelt Boulevard, St. Petersburg,
Florida 33716. The land on which the Building is located and the Premises are
described on Exhibit A. The term “Building” includes the related land,
driveways, parking facilities, and similar improvements.

2. Term. The term of this Lease (the “Term”, which definition shall include all
renewals of the initial Term) shall be one hundred twenty (120) months,
commencing on the date (the “Commencement Date”) that is the earliest to occur
of: (i) the date on which Tenant occupies any portion of the Premises and begins
conducting business therein; (ii) the date on which the Work (as defined in
Exhibit C hereto) in the Premises is Substantially Completed (as defined in
Exhibit C hereto); (iii) the date on which the Work in the Premises would have
been Substantially Completed but for the occurrence of any Tenant Delay Days (as
defined in Exhibit C hereto); or (iv) the date that is one hundred twenty
(120) days after the Effective Date. If the Commencement Date is not the first
day of a calendar month, then the Term shall be extended by the number of days
between the Commencement Date and the first day of the next month. Landlord and
Tenant presently anticipate that the Commencement Date will be on or about
April 15, 2007 (the “Estimated Delivery Date”). If Landlord is unable to tender
possession of the Premises in the condition required by this Lease to Tenant by
the Estimated Delivery Date, then: (a) the validity of this Lease shall not be
affected or impaired thereby; (b) Landlord shall not be in default hereunder or
be liable for damages therefor; and (c) Tenant shall accept possession of the
Premises when Landlord tenders possession thereof to Tenant. By accepting
possession of the Premises, Tenant shall be deemed to have accepted the Premises
in their condition as of the date of such possession. Prior to occupying the
Premises, Tenant shall execute and deliver to Landlord a letter, in form and
content acceptable to Landlord, confirming (i) the Commencement Date and the
expiration date of the initial Term; (ii) that Tenant has accepted the Premises;
and (iii) that Landlord has performed all of its obligations with respect to the
Premises; provided, however, the failure of the parties to execute such letter
shall not defer the Commencement Date or otherwise invalidate this Lease.
Occupancy or possession of the Premises by Tenant prior to the Commencement Date
shall be subject to all of the provisions of this Lease.

3. Rent

(a) Basic Rent. “Basic Rent” (herein so called) shall be the following amounts
for the following periods of time:



--------------------------------------------------------------------------------

Monthly Period

   Monthly
Basic Rent

1-12

   $ 12,297.83

13-24

   $ 12,803.91

25-36

   $ 13,309.99

37-48

   $ 13,816.08

49-60

   $ 14,322.16

61–72

   $ 14,828.24

73-84

   $ 15,334.33

85-96

   $ 15,840.41

97-108

   $ 16,346.49

109-120

   $ 16,852.58

(b) Payment. Tenant shall timely pay to Landlord Basic Rent and all additional
sums to be paid by Tenant to Landlord under this Lease (collectively, the
“Rent”), without deduction or set off, at Landlord’s address provided for in
this Lease or as otherwise specified by Landlord. Basic Rent, adjusted as herein
provided, shall be payable monthly in advance, and shall be accompanied by all
applicable state and local sales or use taxes. The first monthly installment and
last monthly installment of Basic Rent together with sales tax thereon, in the
aggregate sum of $31,190.94, shall be payable contemporaneously with the
execution of this Lease; thereafter, Basic Rent shall be payable on the first
day of each month beginning on the first day of the second full calendar month
of the Term. The monthly Basic Rent for any partial month at the beginning of
the Term shall equal the product of 1/365 of the annual Basic Rent in effect
during the partial month and the number of days in the partial month from and
after the Commencement Date, and shall be due on the Commencement Date.

(c) Intentionally Deleted.

(d) Operating Expenses

(1) Tenant shall pay an amount (per each rentable square foot in the Premises)
(“Additional Rent”) equal to the difference between the Operating Costs (defined
below) per rentable square foot in the Building and the actual Operating Costs
for the calendar year 2006 (the “Expense Stop”). Landlord may collect such
amount in a lump sum, which shall be due within 30 days after Landlord furnishes
to Tenant the Operating Costs and Tax Statement (defined below). Alternatively,
Landlord may make a good faith estimate of the Additional Rent to be due by
Tenant for any calendar year or part thereof during the Term, and Tenant shall
pay to Landlord, on the Commencement Date and on the first day of each calendar
month thereafter, an amount equal to the estimated Additional Rent for such
calendar year or part thereof divided by the number of months therein. From time
to time, Landlord may estimate and re-estimate the Additional Rent to be due by
Tenant and deliver a copy of the estimate or re-estimate to Tenant. Thereafter,
the monthly installments of Additional Rent payable by Tenant shall be
appropriately adjusted in accordance with the estimations so that, by the end of
the calendar year in question, Tenant shall have paid all of the Additional Rent
as estimated by Landlord. Any amounts paid based on such an estimate shall be
subject to adjustment as herein provided when actual Operating Costs are
available for each calendar year.

(2) The term “Operating Costs” shall mean all expenses and disbursements
(subject to the limitations set forth below) that Landlord incurs in connection
with the ownership, operation, and maintenance of the Building, determined in
accordance with sound accounting principles consistently applied, including, but
not limited to, the following costs: (A) wages and salaries (including

 

2



--------------------------------------------------------------------------------

management fees) of all employees engaged in the operation, maintenance, and
security of the Building, including taxes, insurance and benefits relating
thereto; (B) all supplies and materials used in the operation, maintenance,
repair, replacement, and security of the Building; (C) costs for improvements
made to the Building which, although capital in nature, are expected to reduce
the normal operating costs of the Building, as well as capital improvements made
in order to comply with any law hereafter promulgated by any governmental
authority, as amortized over the useful economic life of such improvements as
determined by Landlord in its reasonable discretion; (D) cost of all utilities,
except the cost of utilities reimbursable to Landlord by the Building’s tenants
other than pursuant to a provision similar to this Section 3.(d); (E) insurance
expenses; (F) repairs, replacements, and general maintenance of the Building;
and (G) service or maintenance contracts with independent contractors for the
operation, maintenance, repair, replacement, or security of the Building
(including, without limitation, alarm service, window cleaning, and elevator
maintenance).

Operating Costs shall not include costs for (i) capital improvements made to the
Building, other than capital improvements described in Section 3.(d)(2)(C) and
except for items which are generally considered maintenance and repair items,
such as painting of common areas, replacement of carpet in elevator lobbies, and
the like; (ii) repair, replacements and general maintenance paid by proceeds of
insurance or by Tenant or other third parties; (iii) interest, amortization or
other payments on loans to Landlord; (iv) depreciation; (v) leasing commissions;
(vi) legal expenses for services, other than those that benefit the Building
tenants generally (e.g., tax disputes); (vii) renovating or otherwise improving
space for occupants of the Building or vacant space in the Building;
(viii) Taxes (defined below), and (ix) federal income taxes imposed on or
measured by the income of Landlord from the operation of the Building.

(3) Tenant shall also pay a proportionate share of the Taxes for each year and
partial year falling within the Term, which shall be determined by multiplying
the aggregate Taxes by a fraction, the numerator of which is the number of
rentable square feet in the Premises and the denominator of which is the number
of rentable square feet in the Building. Tenant shall pay its proportionate
share of Taxes in the same manner as provided above for Additional Rent with
regard to Operating Costs. “Taxes” shall mean taxes, assessments, and
governmental charges whether federal, state, county or municipal, and whether
they be by taxing districts or authorities presently taxing or by others,
subsequently created or otherwise, and any other taxes and assessments
attributable to the Building (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of the whole or any part of any
Taxes, there is levied on Landlord a capital tax directly on the rents received
therefrom or a franchise tax, assessment, or charge based, in whole or in part,
upon such rents for the Building, then all such taxes, assessments, or charges,
or the part thereof so based, shall be deemed to be included within the term
“Taxes” for purposes hereof);

(4) By April 1 of each calendar year, or as soon thereafter as practicable,
Landlord shall furnish to Tenant a statement of Operating Costs for the previous
year, adjusted as provided in Section 3.(d)(6), and of the Taxes for the
previous year (the “Operating Costs and Tax Statement”). If the Operating Costs
and Tax Statement reveals that Tenant paid more for Operating Costs than the
actual amount for the year for which such statement was prepared, or more than
its actual share of Taxes for such year, then Landlord shall promptly credit or
reimburse Tenant for such excess; likewise, if Tenant paid less than the actual
Additional Rent or share of Taxes due, then Tenant shall promptly pay Landlord
such deficiency.

(5) For the purposes of this Lease, the parties stipulate that the area of the
Premises is 12,146 rentable square feet and the area of the Building is 204,239
rentable square feet.

 

3



--------------------------------------------------------------------------------

(6) With respect to any calendar year or partial calendar year in which the
Building is not occupied to the extent of 100% of the rentable area thereof, the
Operating Costs for such period shall, for the purposes hereof, be increased to
the amount which would have been incurred had the Building been occupied to the
extent of 100% of the rentable area thereof.

4. Delinquent Payment; Handling Charges. All past due payments required of
Tenant hereunder shall bear interest from the date due until paid at the maximum
lawful rate of interest; alternatively, Landlord may charge Tenant a fee equal
to 5% of the delinquent payment to reimburse Landlord for its cost and
inconvenience incurred as a consequence of Tenant’s delinquency. In no event,
however, shall the charges permitted under this Section 4 or elsewhere in this
Lease, to the extent they are considered to be interest under law, exceed the
maximum lawful rate of interest.

5. Security Deposit. Reserved.

6. Landlord’s Obligations.

(a) Services. Landlord shall furnish to Tenant water at those points of supply
provided for general use of tenants of the Building. Landlord shall maintain the
common areas of the Building in reasonably good order and condition, except for
damage caused by Tenant, or its employees, agents or invitees. It is mutually
understood and agreed that notwithstanding anything contained here in this Lease
to the contrary, Tenant shall contract with the local utility provider for said
electrical services and shall remain solely responsible for payment of same
electrical services for the premises. Tenant shall be solely responsible for the
costs of providing janitorial services to the Premises.

(b) Excess Utility Use. Tenant shall not install any electrical equipment
requiring special wiring or requiring voltage in excess of 110 volts or
otherwise exceeding Building capacity unless approved in advance by Landlord.
The use of electricity in the Premises shall not exceed the capacity of existing
feeders and risers to or wiring in the Premises. Any risers or wiring required
to meet Tenant’s excess electrical requirements shall, upon Tenant’s written
request, be installed by Landlord, at Tenant’s cost, if, in Landlord’s judgment,
the same are necessary and shall not cause permanent damage to the Building or
the Premises, cause or create a dangerous or hazardous condition, entail
excessive or unreasonable alterations, repairs, or expenses, or interfere with
or disturb other tenants of the Building. If Tenant uses machines or equipment
in the Premises which affect the temperature otherwise maintained by the air
conditioning system or otherwise overload any utility, Landlord may install
supplemental air conditioning units or other supplemental equipment in the
Premises, and the cost thereof, including the cost of installation, operation,
use, and maintenance, shall be paid by Tenant to Landlord within ten days after
Landlord has delivered to Tenant an invoice therefor.

(c) Restoration of Services; Abatement. Landlord shall use reasonable efforts to
restore any service required of it that becomes unavailable; however, such
unavailability shall not render Landlord liable for any damages caused thereby,
be a constructive eviction of Tenant, constitute a breach of any implied
warranty, or, except as provided in the next sentence, entitle Tenant to any
abatement of Tenant’s obligations hereunder. If, however, Tenant is prevented
from using the Premises for more than 15 consecutive business days because of
the unavailability of any such service, then Tenant shall, as its exclusive
remedy be entitled to a reasonable abatement of Rent for each consecutive day
(after such 15-day period) that Tenant is so prevented from using the Premises.

7. Improvements; Alterations; Repairs; Maintenance

(a) Improvements; Alterations. Improvements to the Premises shall be installed
at Tenant’s expense only in accordance with plans and specifications which have
been previously submitted

 

4



--------------------------------------------------------------------------------

to and approved in writing by Landlord. No alterations or physical additions in
or to the Premises may be made without Landlord’s prior written consent, which
shall not be unreasonably withheld or delayed; however, Landlord may withhold
its consent to any alteration or addition that would affect the Building’s
structure or its HVAC, plumbing, electrical, or mechanical systems. Tenant shall
not paint or install lighting or decorations, signs, window or door lettering,
or advertising media of any type on or about the Premises without the prior
written consent of Landlord, which shall not be unreasonably withheld or
delayed; however, Landlord may withhold its consent to any such painting or
installation which would affect the appearance of the exterior of the Building
or of any common areas of the Building. All alterations, additions, or
improvements made in or upon the Premises shall, at Landlord’s option, either be
removed by Tenant prior to the end of the Term (and Tenant shall repair all
damage caused thereby), or shall remain on the Premises at the end of the Term
without compensation to Tenant. All alterations, additions, and improvements
shall be constructed, maintained, and used by Tenant, at its risk and expense,
in accordance with all laws; Landlord’s approval of the plans and specifications
therefor shall not be a representation by Landlord that such alterations,
additions, or improvements comply with any law.

(b) Repairs; Maintenance. Tenant shall maintain the Premises in a clean, safe,
and operable condition, and shall not permit or allow to remain any waste or
damage to any portion of the Premises. Tenant shall repair or replace, subject
to Landlord’s direction and supervision, any damage to the Building caused by
Tenant, Tenant’s transferees, or their respective agents, contractors, or
invitees. If Tenant fails to make such repairs or replacements within 15 days
after the occurrence of such damage, then Landlord may make the same at Tenant’s
cost. If any such damage occurs outside of the Premises, then Landlord may elect
to repair such damage at Tenant’s expense, rather than having Tenant repair such
damage. The cost of all repair or replacement work performed by Landlord under
this Section 7 shall be paid by Tenant to Landlord within ten days after
Landlord has invoiced Tenant therefor.

(c) Performance of Work. All work described in this Section 7 shall be performed
only by Landlord or by contractors and subcontractors approved in writing by
Landlord. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage naming Landlord as an additional insured against
such risks, in such amounts, and with such companies as Landlord may reasonably
require. All such work shall be performed in accordance with all legal
requirements and in a good and workmanlike manner so as not to damage the
Premises, the Building, or the components thereof.

(d) Mechanic’s Liens. Tenant shall not permit any mechanic’s liens to be filed
against the Premises or the Building for any work performed, materials
furnished, or obligation incurred by or at the request of Tenant. If such a lien
is filed, then Tenant shall, within ten days after Landlord has delivered notice
of the filing thereof to Tenant, either pay the amount of the lien or diligently
contest such lien and deliver to Landlord a bond or other security reasonably
satisfactory to Landlord. If Tenant fails to timely take either such action,
then Landlord may pay the lien claim, and any amounts so paid, including
expenses and interest, shall be paid by Tenant to Landlord within ten days after
Landlord has invoiced Tenant therefor.

(e) HVAC Condition. Tenant shall have the right, to be exercised within seven
(7) days after the full execution of this Lease, to have the HVAC system serving
the Premises inspected to confirm that such HVAC system is in good working
condition. Such inspection shall be conducted by an HVAC contractor licensed in
the State of Florida and otherwise reasonably acceptable to Landlord. The
results of such inspection shall be adequately documented in a written report
prepared by Tenant’s HVAC contractor and delivered to Landlord within the 7-day
period set forth above. If such written report indicates that the HVAC system is
not then in good working condition, then Landlord shall elect, in Landlord’s
sole and absolute discretion, to either repair or replace the HVAC system.
Tenant shall, at its

 

5



--------------------------------------------------------------------------------

sole expense throughout the Term and without offset or deduction against Rent
due hereunder and without contribution from Landlord, carry and maintain a full
parts and labor maintenance service contract, in form acceptable to Landlord,
from a qualified service company approved in advance by Landlord, covering the
heating, ventilating, and air conditioning systems of the Premises. Tenant shall
maintain all such systems in a good condition during the Term and shall be
responsible, at its sole expense, for all necessary maintenance, repairs, and
replacements (regardless of whether or not the same are covered by the
maintenance contract) or which are necessitated by Tenant’s failure to carry a
maintenance contract; provided, however, Tenant’s maximum expenditure obligation
hereunder for repairs and replacements shall be $1000.00 per occurrence per each
unit serving the Premises. Subject to the last sentence of this subparagraph,
Landlord shall be responsible for the cost of repairs and replacements in excess
of the foregoing amount during any calendar year. Tenant shall provide Landlord
with copies of invoices or other written reports confirming the performance of
all such service work by or on behalf of Tenant, and Tenant shall not, without
prior written notice to Landlord and Landlord’s consent to same (which consent
shall not be unreasonably withheld), undertake any such repairs.

8. Use. Tenant shall continuously occupy and use the Premises only for general
office and administrative use in connection with Tenant’s banking operation (the
“Permitted Use”) and for no other use whatsoever. Tenant shall comply with all
laws, orders, rules, and regulations relating to the use, condition, access to,
and occupancy of the Premises. The Premises shall not be used for any use which
is disreputable, creates extraordinary fire hazards, or results in an increased
rate of insurance on the Building or its contents, or for the storage of any
hazardous materials or substances. If, because of Tenant’s acts, the rate of
insurance on the Building or its contents increases, then such acts shall be an
Event of Default, Tenant shall pay to Landlord the amount of such increase on
demand, and acceptance of such payment shall not waive any of Landlord’s other
rights. Tenant shall conduct its business and control its agents, employees, and
invitees in such a manner as not to create any nuisance or unreasonably
interfere with other tenants or Landlord in its management of the Building.

9. Assignment and Subletting

(a) Transfers; Consent. Tenant shall not, without the prior written consent of
Landlord, (1) assign, transfer, or encumber this Lease or any estate or interest
herein, whether directly or by operation of law, (2) permit any other entity to
become Tenant hereunder by merger, consolidation, or other reorganization,
(3) if Tenant is an entity other than a corporation whose stock is publicly
traded, permit the transfer of an ownership interest in Tenant so as to result
in a change in the current control of Tenant, (4) sublet any portion of the
Premises, (5) grant any license, concession, or other right of occupancy of any
portion of the Premises, or (6) permit the use of the Premises by any parties
other than Tenant (any of the events listed in Section 9.(a)(1) through 9.(a)(6)
being a “Transfer”). If Tenant requests Landlord’s consent to a Transfer, then
Tenant shall provide Landlord with a written description of all terms and
conditions of the proposed Transfer, copies of the proposed documentation, and
the following information about the proposed transferee: name and address;
reasonably satisfactory information about its business and business history; its
proposed use of the Premises; banking, financial, and other credit information;
and general references sufficient to enable Landlord to determine the proposed
transferee’s creditworthiness and character. Landlord shall not unreasonably
withhold its consent to any assignment or subletting of the Premises, provided
that the proposed transferee (A) is creditworthy, (B) has a good reputation in
the business community, (C) does not engage in business similar to those of
other tenants in the Building, and (D) is not another occupant of the Building;
otherwise, Landlord may withhold its consent in its sole discretion.
Concurrently with Tenant’s notice of any request for consent to a Transfer,
Tenant shall pay to Landlord a fee of $250.00 to defray Landlord’s expenses in
reviewing such request, and Tenant shall also reimburse Landlord immediately
upon request for its attorneys’ fees incurred in connection with considering any
request for consent to a Transfer. If Landlord consents to a proposed Transfer,
then the proposed transferee shall deliver to Landlord a written

 

6



--------------------------------------------------------------------------------

agreement whereby it expressly assumes the Tenant’s obligations hereunder;
however, any transferee of less than all of the space in the Premises shall be
liable only for obligations under this Lease that are properly allocable to the
space subject to the Transfer for the period of the Transfer. Landlord’s consent
to a Transfer shall not release Tenant from its obligations under this Lease,
but rather Tenant and its transferee shall be jointly and severally liable
therefor. Landlord’s consent to any Transfer shall not waive Landlord’s rights
as to any subsequent Transfers. If an Event of Default occurs while the Premises
or any part thereof are subject to a Transfer, then Landlord, in addition to its
other remedies, may collect directly from such transferee all rents becoming due
to Tenant and apply such rents against Rent. Tenant authorizes its transferees
to make payments of rent directly to Landlord upon receipt of notice from
Landlord to do so.

(b) Cancellation. Landlord may, within 30 days after submission of Tenant’s
written request for Landlord’s consent to an assignment or subletting, cancel
this Lease as to the portion of the Premises proposed to be sublet or assigned
as of the date the proposed Transfer is to be effective. If Landlord cancels
this Lease as to any portion of the Premises, then this Lease shall cease for
such portion of the Premises and Tenant shall pay to Landlord all Rent accrued
through the cancellation date relating to the portion of the Premises covered by
the proposed Transfer. Thereafter, Landlord may lease such portion of the
Premises to the prospective transferee (or to any other person) without
liability to Tenant.

(c) Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, the excess of (1) all compensation received by Tenant for a
Transfer less the costs reasonably incurred by Tenant with unaffiliated third
parties in connection with such Transfer (i.e., brokerage commissions, tenant
finish work, and the like) over (2) the Rent allocable to the portion of the
Premises covered thereby.

(d) Permitted Transfers. Notwithstanding the foregoing, Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:

(1) an Affiliate (as defined in Section 10.(a)) of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth of Tenant as of the date hereof; or

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets if such entity’s Tangible Net Worth after such acquisition is
not less than the Tangible Net Worth of Tenant as of the date hereof.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building, Landlord or
other tenants of the Building. At least 30 days after the effective date of any
Permitted Transfer,

 

7



--------------------------------------------------------------------------------

Tenant agrees to furnish Landlord with copies of the instrument effecting any of
the foregoing Transfers and documentation establishing Tenant’s satisfaction of
the requirements set forth above applicable to any such Transfer. The occurrence
of a Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers. “Tangible Net Worth” means the excess of total assets over total
liabilities, in each case as determined in accordance with generally accepted
accounting principles consistently applied (“GAAP”), excluding, however, from
the determination of total assets all assets which would be classified as
intangible assets under GAAP including, without limitation, goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises. Any subsequent
Transfer by a Permitted Transferee shall be subject to Landlord’s prior written
consent (which Landlord may grant or deny in its sole discretion).

10. Insurance; Waivers; Subrogation; Indemnity

(a) Insurance. Tenant shall maintain throughout the Term the following insurance
policies: (1) comprehensive general liability insurance in amounts of not less
than a combined single limit of $2,000,000 or such other amounts as Landlord may
from time to time reasonably require, insuring Tenant, Landlord, Landlord’s
agents and their respective Affiliates against all liability for injury to or
death of a person or persons or damage to property arising from the use and
occupancy of the Premises, (2) insurance covering the full value of Tenant’s
property and improvements, and other property (including property of others) in
the Premises, (3) contractual liability insurance sufficient to cover Tenant’s
indemnity obligations hereunder, (4) worker’s compensation insurance, containing
a waiver of subrogation endorsement acceptable to Landlord, and (5) business
interruption insurance. Tenant’s insurance shall provide primary coverage to
Landlord when any policy issued to Landlord provides duplicate or similar
coverage, and in such circumstance Landlord’s policy will be excess over
Tenant’s policy. Tenant shall furnish to Landlord certificates of such insurance
and such other evidence satisfactory to Landlord of the maintenance of all
insurance coverages required hereunder, and Tenant shall obtain a written
obligation on the part of each insurance company to notify Landlord at least 30
days before cancellation or a material change of any such insurance policies.
All such insurance policies shall be in form, and issued by companies,
reasonably satisfactory to Landlord. The term “Affiliate” shall mean any person
or entity, directly or indirectly, controlling, controlled by, or under common
control with the party in question.

(b) Waiver of Negligence; No Subrogation. Landlord and Tenant each waives any
claim it might have against the other for any injury to or death of any person
or persons or damage to or theft, destruction, loss, or loss of use of any
property (a “Loss”), to the extent the same is insured against under any
insurance policy that covers the Building, the Premises, Landlord’s or Tenant’s
fixtures, personal property, leasehold improvements, or business, or, in the
case of Tenant’s waiver, is required to be insured against under the terms
hereof, regardless of whether the negligence of the other party caused such
loss; however, Landlord’s waiver shall not include any deductible amounts on
insurance policies carried by Landlord or to any coinsurance penalty which
Landlord may sustain. Each party shall cause its insurance carrier to endorse
all applicable policies waiving the carrier’s rights of recovery under
subrogation or otherwise against the other party.

(c) Indemnity. Subject to Section 10.(b), Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including attorneys’ fees) arising from (i) any Loss arising from any
occurrence on the Premises or (ii) Tenant’s failure to perform its obligations
under this Lease, even though caused or alleged to be caused by the negligence
or fault of Landlord or its agents (other than a Loss arising from the sole or
gross negligence of Landlord or its agents), and

 

8



--------------------------------------------------------------------------------

even though any such claim, cause of action, or suit is based upon or alleged to
be based upon the strict liability of Landlord or its agents. This indemnity is
intended to indemnify Landlord and its agents against the consequences of their
own negligence when Landlord or its agents are jointly, comparatively,
contributively, or concurrently negligent with Tenant. This indemnity provision
shall survive termination or expiration of this Lease. If any proceeding is
filed for which indemnity is required hereunder, Tenant agrees, upon request
therefor, to defend the indemnified party in such proceeding at its sole cost
utilizing counsel satisfactory to the indemnified party.

11. Subordination Attornment; Notice to Landlord’s Mortgagee

(a) Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument, or any ground lease, master lease, or
primary lease, that now or hereafter covers all or any part of the Premises (the
mortgagee under any such mortgage or the lessor under any such lease is referred
to herein as a “Landlord’s Mortgagee”). Any Landlord’s Mortgagee may elect, at
any time, unilaterally, to make this Lease superior to its mortgage, ground
lease, or other interest in the Premises by so notifying Tenant in writing.

(b) Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.

(c) Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any remedy
it may have for any default on the part of the Landlord without first giving
written notice by certified mail, return receipt requested, specifying the
default in reasonable detail, to any Landlord’s Mortgagee whose address has been
given to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.

12. Rules and Regulations. Tenant shall comply with the rules and regulations of
the Building which are attached hereto as Exhibit B. Landlord may, from time to
time, change such rules and regulations for the safety, care, or cleanliness of
the Building and related facilities, provided that such changes are applicable
to all tenants of the Building and will not unreasonably interfere with Tenant’s
use of the Premises. Tenant shall be responsible for the compliance with such
rules and regulations by its employees, agents, and invitees.

13. Condemnation.

(a) Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

(b) Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking for a period of more than 180 days, then Tenant
may terminate this Lease as of the date of such Taking by giving written notice
to Landlord within 30 days after the Taking, and Rent shall be apportioned as of
the date of such Taking. If Tenant does not terminate this Lease, then Rent
shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable by the Taking.

(c) Partial Taking - Landlord’s Rights. If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay any of the proceeds received for a Taking to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by delivering written

 

9



--------------------------------------------------------------------------------

notice thereof to Tenant within 30 days after such Taking, and Rent shall be
apportioned as of the date of such Taking. If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of
Section 13.(b).

(d) Award. If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the land on which the Building is situated, the Building,
and other improvements taken, and Tenant may separately pursue a claim (to the
extent it will not reduce Landlord’s award) against the condemnor for the value
of Tenant’s personal property which Tenant is entitled to remove under this
Lease, moving costs, loss of business, and other claims it may have.

14. Fire or Other Casualty

(a) Repair Estimate. If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall, within 90 days after such
Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of the
time needed to repair the damage caused by such Casualty.

(b) Landlord’s and Tenant’s Rights. If a material portion of the Premises or the
Building is damaged by Casualty such that Tenant is prevented from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord estimates that the damage caused
thereby cannot be repaired within 270 days after the Casualty, then Tenant may
terminate this Lease by delivering written notice to Landlord of its election to
terminate within 30 days after the Damage Notice has been delivered to Tenant.
If Tenant does not so timely terminate this Lease, then (subject to
Section 14.(c)) Landlord shall repair the Building or the Premises, as the case
may be, as provided below, and Rent for the portion of the Premises rendered
untenantable by the damage shall be abated on a reasonable basis from the date
of damage until the completion of the repair, unless Tenant caused such damage,
in which case, Tenant shall continue to pay Rent without abatement.

(c) Landlord’s Rights. If a Casualty damages a material portion of the Building,
and Landlord makes a good faith determination that restoring the Premises would
be uneconomical, or if Landlord is required to pay any insurance proceeds
arising out of the Casualty to a Landlord’s Mortgagee, then Landlord may
terminate this Lease by giving written notice of its election to terminate
within 30 days after the Damage Notice has been delivered to Tenant, and Basic
Rent and Additional Rent shall be abated as of the date of the Casualty.

(d) Repair Obligation. If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Building and the Premises and shall proceed with reasonable
diligence to restore the Building and Premises to substantially the same
condition as they existed immediately before such Casualty; however, Landlord
shall not be required to repair or replace any of the furniture, equipment,
fixtures, and other improvements which may have been placed by, or at the
request of, Tenant or other occupants in the Building or the Premises, and
Landlord’s obligation to repair or restore the Building or Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question.

15. Taxes. Tenant shall be liable for all taxes levied or assessed against
personal property, furniture, or fixtures placed by Tenant in the Premises. If
any taxes for which Tenant is liable are levied or assessed against Landlord or
Landlord’s property and Landlord elects to pay the same, or if the assessed
value of Landlord’s property is increased by inclusion of such personal
property, furniture or fixtures and Landlord elects to pay the taxes based on
such increase, then Tenant shall pay to Landlord, upon demand, the part of such
taxes for which Tenant is primarily liable hereunder; however, Landlord shall
not pay such amount if Tenant notifies Landlord that it will contest the
validity or amount of such taxes before Landlord makes such payment, and
thereafter diligently proceeds with such contest in

 

10



--------------------------------------------------------------------------------

accordance with law and if the non-payment thereof does not pose a threat of
loss or seizure of the Building or interest of Landlord therein.

16. Events of Default. Each of the following occurrences shall be an “Event of
Default”:

(a) Tenant’s failure to pay Rent within five days after Landlord has delivered
notice to Tenant that the same is due; however, an Event of Default shall occur
hereunder without any obligation of Landlord to give any notice if Landlord has
given Tenant written notice under this Section 16.(a) on more than one occasion
during the twelve (12) month interval preceding such failure by Tenant;

(b) Tenant’s failure to perform, comply with, or observe any other agreement or
obligation of Tenant under this Lease and the continuance of such failure for a
period of more than 30 days after Landlord has delivered to Tenant written
notice thereof; and

(c) The filing of a petition by or against Tenant (the term “Tenant” shall
include, for the purpose of this Section 16.(c), any guarantor of the Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding;
(2) seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
90 days after the filing thereof.

Any notice periods provided for under this Section 16 shall run concurrently
with any statutory notice periods and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

17. Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any of
the following actions:

(a) Terminate this Lease by giving Tenant written notice thereof, in which event
Tenant shall pay to Landlord the sum of (1) all Rent accrued hereunder through
the date of termination, (2) all amounts due under Section 18.(a) and (3) an
amount equal to the total Rent that Tenant would have been required to pay for
the remainder of the Term.

(b) Terminate Tenant’s right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
pay to Landlord (1) all Rent and other amounts accrued hereunder to the date of
termination, (2) all amounts due from time to time under Section 18.(a) and
(3) all Rent and other net sums required hereunder to be paid by Tenant during
the remainder of the Term, diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period, after deducting all
costs incurred by Landlord in reletting the Premises. Landlord shall use
reasonable efforts to relet the Premises on such terms as Landlord in its sole
discretion may determine (including a term different from the Term, rental
concessions, and alterations to, and improvement of, the Premises); however,
Landlord shall not be obligated to relet the Premises before leasing other
portions of the Building. Landlord shall not be liable for, nor shall Tenant’s
obligations hereunder be diminished because of, Landlord’s failure to relet the
Premises or to collect rent due for such reletting. Tenant shall not be entitled
to the excess of any consideration obtained by reletting over the Rent due
hereunder. Reentry by Landlord in the Premises shall not affect Tenant’s
obligations hereunder for the unexpired Term; rather, Landlord may, from time to
time, bring an action against Tenant to collect amounts due by Tenant, without
the necessity of Landlord’s waiting until the expiration of the Term. Unless
Landlord delivers written notice to Tenant expressly stating that it has elected
to terminate this

 

11



--------------------------------------------------------------------------------

Lease, all actions taken by Landlord to dispossess or exclude Tenant from the
Premises shall be deemed to be taken under this Section 17.(b). If Landlord
elects to proceed under this Section 17.(b), it may at any time elect to
terminate this Lease under Section 17.(a).

18. Payment by Tenant; Non-Waiver

(a) Payment by Tenant. Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in (1) obtaining possession of the Premises, (2) removing and
storing Tenant’s or any other occupant’s property, (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
acceptable to a new tenant, (4) if Tenant is dispossessed of the Premises and
this Lease is not terminated, reletting all or any part of the Premises
(including brokerage commissions, cost of tenant finish work, and other costs
incidental to such reletting), (5) performing Tenant’s obligations which Tenant
failed to perform, and (6) enforcing, or advising Landlord of, its rights,
remedies, and recourses arising out of the Event of Default. To the full extent
permitted by law, Landlord and Tenant agree the federal and state courts of
Florida shall have exclusive jurisdiction over any matter relating to or arising
from this Lease and the parties’ rights and obligations under this Lease.

(b) No Waiver. Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.

19. Landlord’s Lien. In addition to the statutory landlord’s lien, Tenant grants
to Landlord, to secure performance of Tenant’s obligations hereunder, a security
interest in all goods (including equipment and inventory), fixtures, and other
personal property of Tenant situated on the Premises, and all proceeds thereof
(the “Collateral”), and the Collateral shall not be removed from the Premises
without the prior written consent of Landlord (other than in Tenant’s ordinary
course of business) until all obligations of Tenant have been fully performed.
Upon the occurrence of an Event of Default, Landlord may, in addition to all
other remedies, without notice or demand except as provided below, exercise the
rights afforded to a secured party under the Florida Uniform Commercial Code
(the “UCC”). To the extent the UCC requires Landlord to give to Tenant notice of
any act or event and such notice cannot be validly waived before a default
occurs, then five-days’ prior written notice thereof shall be reasonable notice
of the act or event. Tenant grants to Landlord a power of attorney to execute
and file any financing statement or other instrument necessary to perfect
Landlord’s security interest under this Section 19, which power is coupled with
an interest and is irrevocable during the Term. Landlord may also file a copy of
this Lease as a financing statement to perfect its security interest in the
Collateral.

20. Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements located therein in good repair and condition,
broom-clean, reasonable wear and tear (and condemnation and Casualty damage not
caused by Tenant, as to which Sections 13 and 14 shall control) excepted, and
shall deliver to Landlord all keys to the Premises. Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises by
Tenant, and shall remove such alterations, additions, improvements, trade
fixtures, personal property, equipment, wiring, and furniture as

 

12



--------------------------------------------------------------------------------

Landlord may request. Tenant shall repair all damage caused by such removal. All
items not so removed shall be deemed to have been abandoned by Tenant and may be
appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
without notice to Tenant and without any obligation to account for such items.
The provisions of this Section 20 shall survive the end of the Term.

21. Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at will and, in addition to all other damages and
remedies to which Landlord may be entitled for such holding over, Tenant shall
pay, in addition to the other Rent, a daily Basic Rent equal to the greater of
(A) 250% of the daily Basic Rent payable during the last month of the Term, or
(B) 175% of the prevailing rental rate in the Building for similar space.

22. Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant’s occupancy of the Premises,
Landlord shall have the following rights:

(a) To decorate and to make inspections, repairs, alterations, additions,
changes, or improvements, whether structural or otherwise, in and about the
Building, or any part thereof; to enter upon the Premises and, during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services and facilities; to change the name of the Building; and to
change the arrangement and location of entrances or passageways, doors, and
doorways, corridors, elevators, stairs, restrooms, or other public parts of the
Building;

(b) To take such reasonable measures as Landlord deems advisable for the
security of the Building and its occupants; evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after normal business hours and on Sundays
and holidays, subject, however, to Tenant’s right to enter when the Building is
closed after normal business hours under such reasonable regulations as Landlord
may prescribe from time to time; and

(c) To enter the Premises at reasonable hours to show the Premises to
prospective purchasers, lenders, or, during the last 12 months of the Term,
tenants. Further, Landlord shall have the right to enter the Premises at any
time in the event of an emergency, and Landlord shall not be responsible for any
damage incurred in connection with such access unless Tenant has provided
Landlord with keys for any locks installed by Tenant. The parties acknowledge
and agree that as of the date hereof, Tenant has indicated that it will not
provide Landlord with keys to any locks securing the Premises.

23. Substitution Space. Landlord may, at Landlord’s expense, relocate Tenant
within the Building to space which is comparable in size, utility and condition
to the Premises. If Landlord relocates Tenant, Landlord shall reimburse Tenant
for Tenant’s reasonable out-of-pocket expenses for moving Tenant’s furniture,
equipment, and supplies from the Premises to the relocation space and for
reprinting Tenant’s stationery of the same quality and quantity as Tenant’s
stationery supply on hand immediately before Landlord’s notice to Tenant of the
exercise of this relocation right. Upon such relocation, the relocation space
shall be deemed to be the Premises and the terms of the Lease shall remain in
full force and shall apply to the relocation space.

24. Miscellaneous.

(a) Landlord Transfer. Landlord may transfer any portion of the Building and any
of its rights under this Lease. If Landlord assigns its rights under this Lease,
then Landlord shall thereby

 

13



--------------------------------------------------------------------------------

be released from any further obligations hereunder, provided that the assignee
assumes Landlord’s obligations hereunder in writing.

(b) Landlord’s Liability. The liability of Landlord to Tenant for any default by
Landlord under the terms of this Lease shall be recoverable only from the
interest of Landlord in the Building, and Landlord shall not be personally
liable for any deficiency. This Section shall not limit any remedies which
Tenant may have for Landlord’s defaults which do not involve the personal
liability of Landlord.

(c) Force Majeure. Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations, or restrictions, or any other causes of any kind
whatsoever which are beyond the control of such party.

(d) Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than Colliers
Arnold, Inc. (“Landlord’s Broker”). Landlord shall pay a commission to
Landlord’s Broker pursuant to a separate written agreement between Landlord and
Landlord’s Broker. Tenant and Landlord shall each indemnify the other against
all costs, expenses, attorneys’ fees, and other liability for commissions or
other compensation claimed by any other broker or agent (other than Landlord’s
Broker) claiming the same by, through, or under the indemnifying party.

(e) Estoppel Certificates. From time to time, Tenant shall furnish to any party
designated by Landlord, within ten days after Landlord has made a request
therefor, a certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord may reasonably
request.

(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified next to their signature block, (2) hand
delivered to the intended address, or (3) sent by prepaid telegram, cable,
facsimile transmission, or telex followed by a confirmatory letter. All notices
shall be effective upon delivery to the address of the addressee. The parties
hereto may change their addresses by giving notice thereof to the other in
conformity with this provision.

(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h) Amendments; and Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as

 

14



--------------------------------------------------------------------------------

otherwise herein expressly provided. This Lease is for the sole benefit of
Landlord and Tenant, and, other than Landlord’s Mortgagee, no third party shall
be deemed a third party beneficiary hereof.

(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.

(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith.

(m) Waiver of Jury Trial. To the maximum extent permitted by law, Landlord and
Tenant each waive right to trial by jury in any litigation arising out of or
with respect to this Lease.

(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State in which the Premises are located.

(o) Joint and Several Liability. If Tenant is comprised of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease.

(p) Financial Reports. Within 15 days after Landlord’s request, Tenant will
furnish Tenant’s most recent audited financial statements (including any notes
to them) to Landlord, or, if no such audited statements have been prepared, such
other financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements. Tenant will discuss its financial statements with
Landlord and will give Landlord access to Tenant’s books and records in order to
enable Landlord to verify the financial statements. Landlord will not disclose
any aspect of Tenant’s financial statements that Tenant designates to Landlord
as confidential except (a) to Landlord’s lenders or prospective purchasers of
the project, (b) in litigation between Landlord and Tenant, and (c) if required
by court order.

(q) Landlord’s Fees. Whenever Tenant requests Landlord to take any action or
give any consent required or permitted under this Lease, Tenant will reimburse
Landlord for Landlord’s reasonable costs incurred in reviewing the proposed
action or consent, including without limitation reasonable attorneys’,
engineers’ or architects’ fees, within 10 days after Landlord’s delivery to
Tenant of a statement of such costs. Tenant will be obligated to make such
reimbursement without regard to whether Landlord consents to any such proposed
action.

(r) Telecommunications. Tenant and its telecommunications companies, including
but not limited to local exchange telecommunications companies and alternative
access vendor services

 

15



--------------------------------------------------------------------------------

companies shall have no right of access to and within the Building, for the
installation and operation of telecommunications systems including but not
limited to voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant’s telecommunications within the Building and
from the Building to any other location without Landlord’s prior written
consent.

(s) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for the Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent. The consent by the Landlord to any
disclosures shall not be deemed to be a waiver on the part of the Landlord of
any prohibition against any future disclosure.

(t) Notice Concerning Radon Gas. Radon is a naturally occurring radioactive gas
that, when it has accumulated in a structure in sufficient quantities, may
present health risks to persons who are exposed to it. Levels of radon that
exceed Federal and State guidelines have been found in buildings in the State of
Florida. Additional information regarding radon and radon testing may be
obtainable from the county public health unit. Landlord makes no representation
to Tenant concerning the presence or absence of radon gas in the Premises or the
Building at any time or in any quantity. By executing this Lease, Tenant
expressly releases Landlord from any loss, claim, liability, or damage now or
hereafter arising from or relating to the presence at any time of such
substances in the Premises or the Building.

(u) No Right to Terminate. Tenant hereby waives the remedies of termination and
rescission and hereby agrees that Tenant’s sole remedies for Landlord’s default
hereunder and for breach of any promise or inducement shall be limited to a suit
for damages and/or injunction.

(v) No Liability for Crimes. Landlord makes no representations or warranties
with respect to crime in the area, undertakes no duty to protect against
criminal acts and shall not be liable for any injury, wrongful death or property
damage arising from any criminal acts. Landlord may, from time to time, employ
security personnel and equipment; however, such personnel and equipment are only
for the protection of Landlord’s property. Landlord reserves the right, in its
sole discretion, to start, alter or terminate any such security services without
notice. Tenant is urged to provide security for its invitees, its own personnel,
and property, as it deems necessary. Tenant is urged to obtain insurance to
protect against criminal acts.

(w) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.

 

Exhibit A    -      Outline of Premises/ Legal Description Exhibit B    -     
Building Rules and Regulations Exhibit C    -      Tenant Finish-Work: Allowance
Exhibit D    -      Parking Exhibit E    -      Renewal Option Exhibit F    -
     Right of First Offer

(x) Authority. The undersigned representative of Tenant (if a corporation,
partnership or other business entity) hereby represents and warrants to Landlord
that Tenant is a duly formed and existing entity qualified to do business in the
State of Florida, that Tenant has the full right and authority to execute and
deliver this Lease, and that the undersigned representative of Tenant is
authorized to sign this Lease on behalf of Tenant. Landlord, before it accepts
and delivers this Lease, may require Tenant to

 

16



--------------------------------------------------------------------------------

supply it with a certified copy of the corporate resolution or other similar and
appropriate evidence of authorization for the execution of this Lease by Tenant.

(y) Hazardous Materials. The term “Hazardous Materials” means any substance,
material, or waste which is now or hereafter classified or considered to be
hazardous, toxic, or dangerous under any Law relating to pollution or the
protection or regulation of human health, natural resources or the environment,
or poses or threatens to pose a hazard to the health or safety of persons on the
Premises or in the Building. Tenant shall not use, generate, store, or dispose
of, or permit the use, generation, storage or disposal of Hazardous Materials on
or about the Premises or the Building except in a manner and quantity necessary
for the ordinary performance of Tenant’s business, and then in compliance with
all applicable laws. If Tenant breaches its obligations under this Section ,
Landlord may immediately take any and all action reasonably appropriate to
remedy the same, including taking all appropriate action to clean up or
remediate any contamination resulting from Tenant’s use, generation, storage or
disposal of Hazardous Materials. Notwithstanding any indemnity by Landlord set
forth in this Lease, Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees and cost of clean up and remediation) arising from
Tenant’s failure to comply with the provisions of this Section. This indemnity
provision shall survive termination or expiration of this Lease.

(z) Attorneys Fees. If there is any legal or arbitration action or proceeding
between Landlord and Tenant to enforce any provision of this Lease or to protect
or establish any right or remedy of either Landlord or Tenant hereunder, the
non-prevailing party to such action or proceeding will pay to the prevailing
party all reasonable, actual out-of-pocket costs and expenses paid or payable to
third parties, including attorneys’ fees incurred by the prevailing party in
such action or proceeding and in any appeal in connection therewith, and if such
prevailing party recovers a judgment in any such action, proceeding, or appeal,
such costs, expenses, and attorneys’ fees will be determined by the court or
arbitration panel handling such action, proceeding, or appeal and will be
included in and as a part of such judgment

25. Other Provisions.

(a) Patriot Act Representations. Landlord and Tenant each represents and
warrants to the other that: (i) they are not acting, directly or indirectly, for
or on behalf of any person, group, entity or nation named by the United States
Treasury Department as a Specially Designated National and Blocked Person, or
for or on behalf of any person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; and (ii) they are not engaged in this transaction
directly or indirectly on behalf of, or facilitating this transaction directly
or indirectly on behalf of, any such person, group, entity or nation.

(b) Conditional Termination Option.

(1) Tenant shall have a limited, conditional right to terminate this Lease
during the initial Term upon the terms and conditions set forth herein. Tenant
may only exercise such termination right if the Termination Condition (as
defined below) is satisfied. The effective date of the termination of this Lease
(the “Termination Date”) shall be no earlier than the fifth (5th) anniversary of
the Commencement Date. Tenant may exercise such right only by delivering to
Landlord written notice of termination (the “Termination Notice”) not less than
twelve (12) months prior to the Termination Date selected by Tenant. The
Termination Notice shall identify the Termination Date. Tenant shall deliver to
Landlord, together with the Termination Notice, a termination payment (the
“Termination Payment”) in an aggregate amount equal to the sum of: (i) the
amount of all unamortized leasing commissions,

 

17



--------------------------------------------------------------------------------

unamortized costs of any improvements to the Premises made by Landlord for the
benefit of Tenant, and Landlord’s legal fees in connection with the preparation,
review, and negotiation of this Lease, which amount, for purposes of this
paragraph, will be deemed amortized over the initial Term at an interest rate
equal to ten percent (10%) per annum; and (ii) an amount equal to thirty percent
(30%) of the aggregate amount of Basic Rent and Additional Rent that Tenant
would have been required to pay under this Lease during the period which
otherwise would have constituted the unexpired portion of the Initial Term
(assuming, for purposes hereof, that the Additional Rent during such period to
be the same as was payable for the calendar year immediately preceding the
Termination Date, increased in each succeeding year by 4% (on a compounded
basis)).

(2) The “Termination Condition” means that as of the Termination Date one of the
following shall have occurred: (i) the original named Tenant herein (“Original
Tenant”) shall have been merged or consolidated with another entity, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities; (ii) all or substantially all of Original
Tenant’s assets shall have been acquired by another entity; or (iii) all or
substantially all of the equity interests or voting securities of Original
Tenant shall have been transferred to another entity.

(3) The Termination Payment shall be in addition to, and not in lieu of, the
monthly installments of Basic Rent, Additional Rent, and all other charges due
and payable under this Lease through the Termination Date. The Termination
Payment shall not be reported as rental income in Landlord’s books and records
and shall not be reported as rental expense in Tenant’s books and records, it
being the intention of the parties that the Termination Payment is not rent or
otherwise for the use of the Premises, and that no State of Florida sales tax
shall be due thereon. Notwithstanding the foregoing, in the event a taxing
authority at any time interprets any portion of such payment of the Termination
Payment as rent for sales or use tax purposes, Tenant agrees to promptly pay any
such tax amount due and to indemnify, defend, and hold harmless Landlord from
any resulting tax obligations, including, without limitation, any applicable
interest and penalties imposed thereon.

(4) Notwithstanding anything to the contrary herein, in the event that: (i) an
uncured event of default has occurred under the Lease and is continuing, or an
event exists as of the date of Landlord’s receipt of the Termination Notice (the
“Termination Notice Date”), which event, with notice or the passage of time, or
both, would constitute an event of default if not cured within the applicable
cure period, if any; or (ii) an event of default arises subsequent to the
Termination Notice Date (including, without limitation, a default by Tenant in
its obligation to pay the Termination Payment to Landlord as set forth herein,
without any obligation on the part of Landlord to provide notice of such default
or an opportunity to cure same), then, at Landlord’s sole option, the
Termination Notice may be deemed void and of no further force and effect. If
Landlord elects to void Tenant’s Termination Notice in accordance with the
immediately preceding sentence, the Lease shall continue in full force and
effect and Landlord shall promptly return the Termination Payment to Tenant (if
theretofore made by Tenant). In the event Tenant fails to provide the
Termination Notice on or before the Termination Notice Date, then all rights of
Tenant under this Section 25.(b) shall immediately lapse and be of no further
force or effect.

(5) The provisions hereof shall survive any termination of this Lease.

(c) Signage. Tenant shall have the right to install one (1) sign on the exterior
facia of the Building immediately above the entrance door to the Premises;
provided, however: (i) the design, materials, size, color, and location of such
sign shall be acceptable to Landlord, in Landlord’s reasonable discretion; and
(ii) such sign shall be subject to compliance with all applicable Laws. Tenant
shall pay all costs associated with such sign, including, without limitation,
design, construction, installation, and permitting, as well as all ongoing
maintenance and repair costs. Tenant acknowledges and agrees that

 

18



--------------------------------------------------------------------------------

Landlord’s reasonable discretion, within the meaning of clause (i) above, will
include, without limitation, Landlord’s interest in maintaining a harmonious and
uniform appearance of the Building and other signage thereon. On or before the
expiration of the Term, Tenant shall, at its sole expense, remove the sign and
repair all portions of the Building affected thereby to the condition such
portions of the Building were in at the time of original installation of such
sign.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

19



--------------------------------------------------------------------------------

DATED as of the date first above written.

 

TWO WITNESSES:     TENANT:       FIRST STATE BANK,

 

    a Florida corporation Print Name:  

 

     

 

    By:  

 

Print Name:  

 

    Name:  

 

      Title:  

 

      Address:  

 

       

 

       

 

 

TWO WITNESSES:     LANDLORD:       PBC ASSOCIATES, L.L.C.,

 

    a Florida limited liability company Print Name:  

 

            By:   PBC MANAGERS, L.L.C.,         a Florida limited liability
company,

 

      its Managing Member Print Name:  

 

            By:  

 

        Stewart F. Denholtz         Its Manager       Address:   580 Village
Boulevard, Suite 300         West Palm Beach, FL 33409



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES/LEGAL DESCRIPTION

LEGAL DESCRIPTION

PARCEL 2:

Lots 1 and 2, Block 1, ROOSEVELT CENTRE REPLAT 5TH ADDITION, according to plat
thereof recorded in Plat Book 89, pages 49, 50 and 51, of the public records of
Pinellas County, Florida.

For Information Purposes: Tax Parcel Numbers: 13/30/16/76532/001/0020 (Lot 2)
13/30/16/6532/001/0010 (Lot 1)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3. No signs, advertisements or notices shall be painted or affixed on or to any
windows or doors or other part of the Building without the prior written consent
of Landlord. No nails, hooks or screws shall be driven or inserted in any part
of the Building except by Building maintenance personnel. No curtains or other
window treatments shall be placed between the glass and the Building standard
window treatments.

4. Intentionally Deleted.

5. Intentionally Deleted.

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require. Each tenant assumes all
risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

7. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

8. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals shall be brought into or kept in, on or about any tenant’s leased
premises. No portion of any tenant’s leased premises shall at any time be used
or occupied as sleeping or lodging quarters.

9. Intentionally Deleted.

10. To ensure orderly operation of the Building, no ice, mineral or other water,
towels, newspapers, etc. shall be delivered to any leased area except by persons
approved by Landlord.

 

B-1



--------------------------------------------------------------------------------

11. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

12. No machinery of any kind (other than normal office equipment) shall be
operated by any tenant on its leased area without Landlord’s prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance.

13. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

14. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord.

15. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

16. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each space. No
vehicle shall be parked as a “billboard” vehicle in the parking lot. Any vehicle
parked improperly may be towed away. The Tenant, Tenant’s agents, employees,
vendors and customers who do not operate or park their vehicles as required
shall subject the vehicle to being towed at the expense of the owner or driver.
The Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot”. The Tenant shall indemnify, hold and save
harmless the Landlord of any liability arising from the towing or booting of any
vehicles belonging to the Tenant, Tenant’s agents, vendors, employees and
customers.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

TENANT FINISH-WORK: ALLOWANCE

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans. On or before the execution of this Lease, Tenant has delivered
to Landlord a space plan depicting improvements to be installed in the Premises,
which plans were prepared by                                          and dated
            , 200     (the “Space Plans”).

3. Working Drawings.

(a) Preparation and Delivery. Landlord shall cause to be prepared final working
drawings of all improvements to be installed in the Premises and deliver the
same to Tenant for its review and approval (which approval shall not be
unreasonably withheld, delayed or conditioned).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted working drawings within three business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within five business days after
such notice, revise such working drawings in accordance with Tenant’s objections
and submit the revised working drawings to Tenant for its review and approval.
Tenant shall notify Landlord in writing whether it approves of the resubmitted
working drawings within one business day after its receipt thereof. This process
shall be repeated until the working drawings have been finally approved by
Landlord and Tenant. If Tenant fails to notify Landlord that it disapproves of
the initial working drawings within three business days (or, in the case of
resubmitted working drawings, within one business day) after the submission
thereof, then Tenant shall be deemed to have approved the working drawings in
question. Any delay caused by Tenant’s unreasonable withholding of its consent
or delay in giving its written approval as to such working drawings shall
constitute a Tenant Delay Day (defined below). If the working drawings are not
fully approved (or deemed approved) by both Landlord and Tenant by the 15th
business day after the delivery of the initial draft thereof to Tenant, then
each day after such time period that such working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant shall constitute a
Tenant Delay Day.

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or the Building’s
Systems, then the working drawings pertaining thereto must be approved by the
Building’s engineer of record. Landlord’s approval of such working drawings
shall not be unreasonably withheld, provided that they comply with all Laws, the
improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems
(including the Building ‘s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’ s common areas or
elevator lobby areas, such working drawings are sufficiently detailed to allow
construction of the improvements in a good and workmanlike manner, and the
improvements depicted thereon conform to the rules and regulations promulgated
from time to time by Landlord for the construction of tenant improvements (a
copy of which has been delivered to Tenant). As used herein, “Working Drawings”
shall mean the final working drawings approved by Landlord, as amended from time
to time by any approved changes thereto, and “Work” shall mean all improvements
to be constructed by Landlord in

 

C-1



--------------------------------------------------------------------------------

accordance with and as indicated on the Working Drawings. Landlord’s approval of
the Working Drawings shall not be a representation or warranty of Landlord that
such drawings are adequate for any use or comply with any Law, but shall merely
be the consent of Landlord thereto. Tenant shall, at Landlord’s request, sign
the Working Drawings to evidence its review and approval thereof. After the
Working Drawings have been approved, Landlord shall cause the Work to be
performed in substantial accordance with the Working Drawings, using contractors
and subcontractors selected by Landlord.

4. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, if such requested change would
adversely affect (in the reasonable discretion of Landlord) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), the exterior appearance of the Building, or the appearance of
the Building’s common areas or elevator lobby areas, or if any such requested
change might delay the Commencement Date, Landlord may withhold its consent in
its sole and absolute discretion. Tenant shall, upon completion of the Work,
furnish Landlord with an accurate architectural “as-built” plan of the Work as
constructed, which plan shall be incorporated into this by this reference for
all purposes.

5. Definitions. As used herein, a “Tenant Delay Day” means each day of delay in
the performance of the Work that occurs (a) because of Tenant’s failure to
timely deliver or approve any required documentation such as the Space Plans or
Working Drawings, (b) because Tenant fails to timely furnish any information or
deliver or approve any required documents such as the Space Plans, Working
Drawings (whether preliminary, interim revisions or final), pricing estimates,
construction bids, and the like, (c) because of any change by Tenant to the
Space Plans or Working Drawings, (d) because Tenant fails to attend any meeting
with Landlord, the architect, any design professional, or any contractor, or
their respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans, Working
Drawings, or in connection with the performance of the Work, (e) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord’s standard finish-out materials, or (f) because a Tenant Party
otherwise delays completion of the Work. As used herein, “Substantial
Completion,” “Substantially Completed” and any derivations thereof mean the Work
in the Premises is substantially completed (as reasonably determined by
Landlord) in substantial accordance with the Working Drawings. Substantial
Completion shall have occurred even though minor details of construction,
decoration, landscaping and mechanical adjustments remain to be completed by
Landlord.

6. Walk-Through; Punchlist. When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and within three
business days thereafter, Landlord’s representative and Tenant’s representative
shall conduct a walk-through of the Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within 30 days after agreement thereon; however, Landlord
shall not be obligated to engage overtime labor in order to complete such items.

7. Allowance. Landlord shall provide to Tenant a construction allowance (the
“Construction Allowance”) equal to the lesser of: (a) $109,314.00; or (b) the
Total Construction Costs (as defined below), as adjusted for any approved
changes to the Work. The Construction Allowance shall not be disbursed to Tenant
in cash, but shall be applied by Landlord to the payment of the Total
Construction Costs, if, as, and when the cost of the Work is actually incurred
and paid by Landlord. The

 

C-2



--------------------------------------------------------------------------------

Construction Allowance must be used (that is, the Work must be fully complete
and the Construction Allowance disbursed) within six months following the
Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto.

8. Construction Management. Landlord or its Affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building, and the Building’s systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to five percent of the Total Construction
Costs.

9. Excess Costs. The entire cost of performing the Work (including design of the
Work and preparation of the Working Drawings and the final “as-built” plan of
the Work, costs of construction labor and materials, electrical usage during
construction, additional janitorial services, general tenant signage, related
taxes and insurance costs, and the construction supervision fee referenced in
Section 8 of this Exhibit, all of which costs are herein collectively called the
“Total Construction Costs”) in excess of the Construction Allowance shall be
paid by Tenant. Upon approval of the Working Drawings and selection of a
contractor, Tenant shall promptly execute a work order agreement prepared by
Landlord which identifies such drawings and itemizes the Total Construction
Costs and sets forth the Construction Allowance, and pay to Landlord 50% of the
amount by which Total Construction Costs exceed the Construction Allowance. Upon
Substantial Completion of the Work and before Tenant occupies the Premises to
conduct business therein, Tenant shall pay to Landlord an amount equal to the
Total Construction Costs (as adjusted for any approved changes to the Work),
less the amount of the advance payment already made by Tenant, and the amount of
the Construction Allowance. In the event of default of payment of such excess
costs, Landlord (in addition to all other remedies) shall have the same rights
as for an Event of Default under the Lease.

10. Miscellaneous. To the extent not inconsistent with this Exhibit,
Sections and of this Lease shall govern the performance of the Work and
Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

PARKING

Tenant may use forty three (43) undesignated parking spaces in the parking
garage/area associated with the Building (the “Parking Area”) during the initial
Term at such rates and subject to such terms, conditions and regulations as are
from time to time charged or applicable to patrons of the Parking Area. If, for
any reason, Tenant is unable to use all or any portion of the parking spaces to
which it is entitled hereunder, then Tenant’s obligation to pay for such spaces
shall be abated for so long as Tenant does not have the use thereof; this
abatement shall be in full settlement of all claims that Tenant might otherwise
have against Landlord because of Landlord’s failure or inability to provide
Tenant with such parking spaces in those circumstances where such failure or
inability is due to the unlawful acts of third parties, force majeure events,
casualty and condemnation, and temporary inaccessibility for repairs and
maintenance work.

Tenant shall at all times comply with all laws respecting the use of the Parking
Area. Landlord reserves the right to adopt, modify, and enforce reasonable rules
and regulations governing the use of the Parking Area from time to time,
including any key card, sticker, or other identification or entrance systems and
hours of operation. Landlord may refuse to permit any person who violates such
rules and regulations to park or otherwise use the Parking Area, and any
violation of such rules and regulations shall subject the vehicle of such
violator to removal from the Parking Area.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

RENEWAL OPTIONS

Provided no Event of Default exists and Tenant is occupying the entire Premises
at the time of such election, Tenant may renew this Lease for one (1) additional
period of ten (10) years, by delivering written notice of the exercise thereof
to Landlord not later than twelve (12) months before the expiration of the
initial Term. On or before the commencement date of the extended Term, Landlord
and Tenant shall execute an amendment to this Lease extending the Term on the
same terms provided in this Lease, except as follows:

(1) The Basic Rent payable for each month during such extended Term shall be as
follows:

 

Time Period

   Monthly Basic Rent

Month 121–132

   $ 17,526.68

Month 133-144

   $ 18,227.75

Month 145-156

   $ 18,956.86

Month 157-168

   $ 19,715.13

Month 169-180

   $ 20,503.74

Month 181-192

   $ 21,323.89

Month 193-204

   $ 22,176.85

Month 205-216

   $ 23,063.92

Month 217-228

   $ 23,986.48

Month 229-240

   $ 24,945.94

(2) Tenant shall have no further renewal options unless expressly granted by
Landlord in writing; and

(3) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

(4) Tenant’s rights under this Exhibit shall terminate if (i) Tenant assigns any
of its interest in this Lease or sublets any portion of the Premises or
(ii) Tenant fails to timely exercise its option under this Exhibit, time being
of the essence with respect to Tenant’s exercise thereof.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

RIGHT OF FIRST OFFER

Landlord hereby grants to Tenant a one-time only right of first offer to lease
that certain space that is contiguous to the Premises and identified as “Suite
1100C” (the “Offer Space”), on and subject to the terms hereof. Subject to any
then-existing renewal or expansion options of other tenants, and provided no
Event of Default then exists and at least eighteen (18) months remain in the
initial Term (or the extended Term, if the renewal right set forth in Exhibit E
is timely exercised by Tenant), Landlord shall, on a one-time only basis and
prior to offering the same to others, first offer to lease to Tenant the Offer
Space in an “AS-IS” condition. Such offer (the “Offer Notice”) shall be in
writing and shall specify the rent to be paid for the Offer Space and the date
on which the Offer Space shall be included in the Premises. Tenant shall notify
Landlord in writing whether Tenant elects to lease the entire Offer Space at the
rental rate set forth in the Offer Notice, within five (5) days after Landlord
delivers to Tenant the Offer Notice. If Tenant timely elects to lease the Offer
Space, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date the Offer Space is to be included in the Premises, on
the same terms as this Lease except as follows:

(a) the rentable area of the Premises shall be increased by the rentable area in
the Offer Space;

(b) the Basic Rent shall be increased by the amount specified for such space in
the Offer Notice; and

(c) Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements, except
Landlord shall provide to Tenant a construction allowance in an amount equal to
$0.90 per square foot in the Offer Space for each year remaining in the Term.

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof, and Landlord may lease the Offer Space to third parties on such terms
as Landlord may elect, and Tenant’s rights with respect to the Offer Space shall
thereafter automatically lapse and expire for the remainder of the Term
(regardless of whether or not such Offer Space subsequently becomes available
for lease again during the Term). Tenant may not exercise its rights under this
Exhibit if an Event of Default exists or Tenant is not then occupying the entire
Premises.

Tenant’s rights under this Exhibit shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated or (b) Tenant assigns any of
its interest in this Lease or sublets any portion of the Premises.

 

F-1